ORDER
PER CURIAM.
Engineering Evaluations Inspections, Inc. (“EEI”) appeals from the judgment of the trial court ordering EEI to pay damages to Central County Emergency 911 Dispatching Center (“Central County”) in the amount of $100,000. EEI contends the trial court erred in: (1) allowing Central County and its witnesses to testify regarding previous plan sets instead of only as to the February 6, 2006 plans; (2) allowing Central County and its witnesses to testify regarding defects not made known to EEI in the cure or termination letters; (3) admitting, over EEI’s objection, exhibit RR; and (4) admitting, over EEI’s objection, evidence that EEI’s plans were in violation of the alleged 110 foot setback requirement.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).